IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEAN M. DONAHUE                             : No. 37 MM 2019
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA                :
                                            :
                                            :
PETITION OF: SHANNON KERWIN                 :
SPROW, ESQUIRE                              :



                                      ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, in consideration of the June 17, 2019

order of the Court of Common Pleas of Dauphin County, which permitted counsel to

withdraw, the Application to Withdraw is DISMISSED AS MOOT.

      The Prothonotary is DIRECTED to continue processing the pro se filing submitted

at 120 MT 2019.